MORROW, Presiding Judge.
Arson is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment is regular and regularly presented. The facts heard before the trial court are not brought up for review. No error has been perceived which would vitiate the judgment of conviction.
A plea of guilty was entered and a jury was waived. We have not been favored with a ■brief, but assume that the appeal is predicated upon the theory that article 10a, C. C. P., as it appears in chapter 43, Acts of 42nd Legislature (1931), Regular Session (Vernon’s Ann. C. C. P. art. 10a), in which, in a case less than capital, one accused of a felony is privileged to enter a plea of guilty authorizing a conviction by the judge, is contrary to the Constitution. The subject has been discussed in the case of McMillan v. State (Tex. Cr. App.) 57 S.W.(2d) 125, in which the validity of the statute has been upheld.
Upon the authority of the case mentioned, the judgment is affirmed.